UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7759



PETE SMITH,

                                              Plaintiff - Appellant,

          versus


SYLVESTER DAUGHTRY, Greensboro, North Carolina
Chief of Police; S. LANGHOLE, Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CA-96-363-2)


Submitted:    June 9, 1998                 Decided:    June 23, 1998


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pete Smith, Appellant Pro Se. Fred Thurman Hamlet, Sr., Greens-
boro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pete Smith appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court’s opinion accepting the magistrate

judge’s recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court and deny Smith’s

motion for appointment of counsel. Smith v. Daughtry, No. CA-96-

363-2 (M.D.N.C. Oct. 31, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2